  8:20-cv-00177-JFB-MDN Doc # 39 Filed: 10/29/20 Page 1 of 6 - Page ID # 317



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


JEFFERY ANGELO CAMPBELL,
                      Plaintiff,
                                                                  8:20CV177
        vs.


SYLVIA BETTA-COLE, D.H.H.S, Division                   MEMORANDUM AND ORDER
Children Family Services; MELISSA A.
SMITH, JOHN HERDMAN, LISA M.
GONZOLAS, REGGIE RYDER, and STATE
OF NEBRASKA,
                      Defendants.




       This matter is before the Court on Defendants John Herdman’s, Lisa Gonzolas’s,

Sylvia Betta Cole’s, Department of Health and Human Services’, Division of Children and

Family Services’, Reggie Ryder’s, and the State of Nebraska’s (collectively “Defendants”)

motions to dismiss. Filing Nos. 18, 28, and 33. Plaintiff is pro se. Plaintiff Jeffery Angelo

Campbell (hereinafter “Plaintiff”) opposes these motions to dismiss. Filing Nos. 30, 32,

and 37. Also, before the Court, is Plaintiff’s motion for default judgment against defendant

Melissa Smith. Filing No. 25. Plaintiff brought this lawsuit alleging defendants violated

42 U.S.C. § 1983. Filing No. 1 at 5 & 22. As a remedy for this alleged misconduct,

Plaintiff seeks, among other requests, an order invalidating a state-court judgment that

terminated his parental rights of his two minor children and $15,000 in damages. Filing

No. 1 at 12-13 & 18-19; see also Filing Nos. 1-1 at 39-41, 29 at 1, and 34 at 2.




                                             1
  8:20-cv-00177-JFB-MDN Doc # 39 Filed: 10/29/20 Page 2 of 6 - Page ID # 318



       I.     BACKGROUND

       On May 7, 2020, Plaintiff filed the above-captioned lawsuit pursuant to 42 U.S.C.

§ 1983. Filing No. 1 at 5 & 22. The events giving rise to Plaintiff’s claims occurred in

2013-2015. Id. at 11. Plaintiff is the father of two boys – Teegan and Skylar Campbell.

Filing No. 1 at 16; see also Filing No. 1-1 at 7, 35 & 39.

       In October 2013, Sylvia Betta Cole (hereinafter “Ms. Cole”) a Department of Health

and Human Services worker, called Plaintiff regarding “the situation with [plaintiff’s wife]

giving the boys up.” Filing No. 1 at 4 & 16. On the call, Ms. Cole stated Plaintiff needed

a mental exam and “placement done.” Filing No. 1 at 16. Ms. Cole also stated Plaintiff

would not have contact with the children until the assessment was finished. Id. In June

2014, an assessment was scheduled, but Plaintiff was not able to attend. Id. at 17.

       A second assessment was scheduled on January 2015, with Dr. John Herdman

(hereinafter “Dr. Herdman”). Filing No. 1 at 18. Based on Dr. Herdman’s assessment,

which he later allegedly recanted in the termination of parental rights (“TPR”) trial, Plaintiff

was diagnosed with “a multi-personality disorder and narcissistic.” Id. at 18 & 20. Dr.

Herdman requested that Plaintiff have no contact with the children even though Plaintiff

had “no prior [children protective service], driving, criminal, medical or mental record.” Id.

       Just before the TPR trial started, Melissa Smith (hereinafter “Melissa”) who was

the foster mom of Teegan and Skylar Campbell, allegedly tried to “coerce[]” Plaintiff “into

signing his rights, threatened future rights to any children he may have and denied him

contact after the TPR Trial.” Filing No. 1 at 4, 6, 12, 17, & 19; see also Filing No. 1-1 at

83. Plaintiff refused to sign his rights over and proceeded to the TPR trial, where Judge

Reggie Ryder (hereinafter “Judge Ryder”) terminated his parental rights of his two minor

children. Filing No. 1 at 18-20.

                                               2
  8:20-cv-00177-JFB-MDN Doc # 39 Filed: 10/29/20 Page 3 of 6 - Page ID # 319



       Based on the above conduct, Plaintiff believes the juvenile court’s decision was

unfair and that he was “railroaded” by the court system and various people involved in the

proceedings. Filing No. 1 at 6, 12, 18, & 21. Plaintiff specifically claims that Defendants

misled the Court to “illegally kidnap the plaintiff’s 2 children” without the proper due

process in violation of Plaintiff’s 14th Amendment right. Filing No. 1 at 6. Plaintiff further

claims that defendant Judge Ryder “never vetted the process or ask[ed] the proper

question[s] to have a fair trial” and that defendant Melissa tried to “coerce[]” Plaintiff “into

[waiving] his rights before the trial started.” Id.

       II.    STANDARD OF REVIEW

       When reviewing a pro se complaint, the Court must give it the benefit of a liberal

construction. Haines v. Kerner, 404 U.S. 519, 520 (1972). A “liberal construction” means

that if the essence of an allegation is discernible, the district court should construe the

plaintiff’s complaint in a way that permits his or her claim to be considered within the

proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015).

       However, even pro se complaints are required to allege facts which, if true, state

a claim for relief as a matter of law. Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th Cir.

1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (stating that federal

courts are not required to “assume facts that are not alleged, just because an additional

factual allegation would have formed a stronger complaint”). In addition, affording a pro

se complaint the benefit of a liberal construction does not mean that procedural rules in

ordinary civil litigation must be interpreted so as to excuse mistakes by those who

proceed without counsel. See McNeil v. United States, 508 U.S. 106, 113 (1993).

       Subject matter jurisdiction is a threshold issue for this Court. See Steel Co. v.

Citizens for a Better Env’t, 523 U.S. 83, 94-96 (1998); see also Arbaugh v. Y & H Corp.,

                                               3
  8:20-cv-00177-JFB-MDN Doc # 39 Filed: 10/29/20 Page 4 of 6 - Page ID # 320



546 U.S. 500, 507 (2006) (“The objection that a federal court lacks subject-matter

jurisdiction . . . may be raised by a party, or by a court on its own initiative, at any stage

in the litigation, even after trial and the entry of judgment.”). The party seeking to invoke

federal jurisdiction carries the burden of proof on that issue. See DaimlerChrysler Corp.

v. Cuno, 547 U.S. 332, 342 (2006); V S Ltd. P’ship v. Dep’t of Hous. & Urban Dev., 235

F.3d 1109, 1112 (8th Cir. 2000). “[I]f a plaintiff’s allegations of jurisdictional facts are

challenged by the defendant; the plaintiff bears the burden of supporting the allegations

by competent proof.” Thomas v. Gaskill, 315 U.S. 442, 446 (1942).

       A complaint can be challenged for lack of subject matter jurisdiction under Fed. R.

Civ. P. 12(b)(1) either “on its face or on the factual truthfulness of its averments.” Titus v.

Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). “In a facial challenge to jurisdiction, all of the

factual allegations concerning jurisdiction are presumed to be true and the motion is

successful if the plaintiff fails to allege an element necessary for subject matter

jurisdiction.” Id. In a factual attack on the jurisdictional allegations of the complaint,

however, the court can consider competent evidence such as affidavits, deposition

testimony, and the like in order to determine the factual dispute. Id.

       Under 28 U.S.C. § 1332, the district courts “shall have original jurisdiction over all

civil actions where the matter in controversy exceeds the sum or value of $75,000. . . and

is between citizens of different states.” 28 U.S.C. § 1332(a)(1); “Diversity jurisdiction

“requires . . . complete diversity of citizenship among the litigants.’” Jet Midwest Int'l Co.,

Ltd v. Jet Midwest Grp., LLC, 932 F.3d 1102, 1104 (8th Cir. 2019) (quoting OnePoint

Sols., LLC v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007) (citing 28 U.S.C. § 1332(a)).

Complete diversity “exists where no defendant holds citizenship in the same state where

any plaintiff holds citizenship.” Borchert, 486 F.3d at 346; see also Owen Equip. &

                                              4
  8:20-cv-00177-JFB-MDN Doc # 39 Filed: 10/29/20 Page 5 of 6 - Page ID # 321



Erection Co. v. Kroger, 437 U.S. 365, 373 (1978) (“Diversity jurisdiction does not exist

unless each defendant is a citizen of a different State from each plaintiff.”). Statutes

conferring diversity jurisdiction upon the federal courts are to be strictly construed. Owen

Equip., 437 U.S. at 377.

       The Rooker-Feldman doctrine provides that, with the exception of habeas corpus

petitions, lower federal courts lack subject matter jurisdiction over challenges to state

court judgments and state proceedings. Mosby v. Ligon, 418 F.3d 927, 931 (8th Cir.

2005). See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476 (1983); Rooker v. Fid.

Trust Co., 263 U.S. 413 (1923). Specifically, the doctrine “bars federal courts from

hearing cases brought by the losing parties in state court proceedings alleging ‘injury

caused by the state court judgment and seeking review and rejection of that judgment.’”

Mosby, 418 F.3d at 931 (quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544

U.S. 280 (2005)). The Rooker-Feldman doctrine also applies to state proceedings that

are essentially judicial in nature. Feldman, 460 U.S. at 467. See also Ballinger v. Culotta,

322 F.3d 546, 548 (8th Cir. 2003).

       III.   DISCUSSION

       The Court has carefully reviewed all three motions to dismiss and for the reasons

set forth below grants all three motions.

       All defendants have filed a motion to dismiss for lack of lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(b)(1). Filing Nos. 18, 28, and

33. Defendants argue that the Rooker Feldman Doctrine bars Plaintiff’s claim. Filing Nos.

19 at 5-6, 29 at 4-5, and 34 at 6-7. Plaintiff brought this lawsuit alleging defendants

violated 42 U.S.C. § 1983. Filing No. 1 at 5 & 22. There is no federal question jurisdiction

because Plaintiff’s claims are “inextricably intertwined” with a state court judgment. The

                                             5
    8:20-cv-00177-JFB-MDN Doc # 39 Filed: 10/29/20 Page 6 of 6 - Page ID # 322



Plaintiff is basically unhappy with the state court determination.                       Rooker-Feldman

prohibits this Court from deciding “challenges to state court judgments and state

proceedings.” Mosby, 418 F.3d at 931. Plaintiff seeks an order invalidating a state-court

judgment that terminated his parental rights of his two minor children. Filing No. 1 at 18-

19; see also Filing Nos. 1-1 at 39-41, 29 at 1, and 34 at 2. The Court has no jurisdiction

over this case.1

        Because the Court does not have jurisdiction, the Court will not rule on Plaintiff’s

motion for default judgment against defendant Melissa Smith. Filing No. 25.

        THEREFORE, IT IS ORDERED:

            1. Defendants’ motions to dismiss (Filing Nos. 18, 28, and 33) are granted.

            2. Plaintiff’s motion for default judgment (Filing No. 25) is neither granted nor

                 denied.

            3. A separate judgment will be entered in accordance with this memorandum

                 and order.

        Dated this 29th day of October, 2020.


                                                           BY THE COURT:


                                                           s/ Joseph F. Bataillon
                                                           Senior United States District Judge




1 In addition, there is no diversity jurisdiction because the Plaintiff and defendants are all domiciled in the
state of Nebraska, and for the reasons set forth herein. Filing No. 1 at 22.
                                                      6
